DETAILED ACTION
1.	Claims 1-15, as filed by Preliminary Amendment on 10/15/2019, are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/01/2020 has been considered by the examiner. An initialed copy is attached.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (KR 2014-0098922 A; citations below in this Office Action are to a PDF of its English machine translation accessed online from Espacenet).
	As to independent claim 1, Yang teaches a conductive ink comprising an ink solvent and a conductive composition dispersed in the ink solvent, wherein the conductive composition comprises a silver nanoparticle and a molecular chain of polyaniline formed on a surface of the silver nanoparticle (see PDF lines 176-224: conductive ink composition comprising micro-sized silver (Ag) particles surface treated with polyaniline-based resins; see also PDF para. 0037, 0043, 0060). -- Yang teaches all of the limitations of instant claim 1. Therefore, Yang anticipates the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (KR 2014-0098922 A; citations are to its translation PDF), in view of Lee et al. (US 2008/0187651 A1).
As to claims 2-3, Yang teaches the conductive ink according to claim 1 as described above in the anticipation rejection, but fails to explicitly disclose that the ink [claim 2] and that the ink solvent has a volume which is about 50% of a volume of the conductive ink [claim 3].
	However, Lee, in analogous art of conductive ink formulations (see abstract), teaches the organic solvent N-methylpyrrolidone as a carrier for an ink formulation (see para. 0038), as required by claim 2. 
Therefore, in view of the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the ink composition taught by Yang by incorporating the ink solvent N-methylpyrrolidone as taught by Lee to arrive at the claimed invention because Yang suggests that the organic solvent is not particularly limited, but should be suitable for ensuring uniform dispersion of the conductive metal particles, excellent printability, etc. (see Yang para. 0060-0061). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed ink solvent for the claimed ink composition with a reasonable expectation of success for forming an electrode comprising the ink formulation printed by inkjet methods (see Lee para. 0041-0045), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 3, Yang and Lee teach the conductive ink according to claim 2 as described above, but fail to explicitly disclose that the ink solvent has a volume which is about 50% of a volume of the conductive ink. However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the volume of ink solvent in the conductive ink based on routine experimentation and the disclosures of Yang and Lee (see Lee para. 0038: the carrier may be present in amount sufficient to disperse the metallic nanoparticles, dissolve the conductive polymer, plus adjust the 
As to claim 12, Yang teaches a display device comprising a substrate and a circuit structure formed on the substrate by screen printing a conductive ink according to claim 1 (see para. 0010, 0069-0070 and citations above), but fails to explicitly disclose that at least a portion of the circuit structure is formed by inkjet printing said ink.
However, Lee teaches that traditional printing methods for ink formulations comprising silver nanoparticles, polyaniline and an organic solvent (see Lee para. 0025, 0027, 0033) include inkjet printing and screen printing (see Lee para. 0041). One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to replace the screen printing preferred in Yang with inkjet printing as taught by Lee to arrive at the claimed invention, as both are known printing methods for applying ink formulations onto a substrate. See MPEP 2141 III, KSR rationale (B): Simple substitution of one known element for another to obtain predictable results. 
As to claim 13, Yang and Lee teach the display device according to claim 12, wherein the display device is a flexible display device and the substrate is a flexible substrate (see Yang PDF lines 179-185 and para. [0069-0071]).
As to claims 14-15, Yang and Lee teach a display device comprising a substrate and a circuit structure formed on the substrate (see Yang para. 0010, 0069-0070), wherein at least a portion of the circuit structure is formed by inkjet printing using the conductive ink according to claims 2-3 (see citations above for the inks according to .


7.	Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (CN 101845141 A; citations below are to a PDF of its English machine translation accessed online from EPO’s Espacenet), in view of Lee et al. (US 2008/0187651 A1).
	As to independent claim 4, LI teaches a method for preparing a conductive polyaniline/silver nano composite material (see PDF para. 0002, 0007, 0017-0020), comprising: preparing a suspension of silver nanoparticle then mixing aniline with the suspension of silver nanoparticle to obtain a mixed solution (see para. 0008: silver nitrate as a raw material to first prepare nano silver glue; para. 0010 & 0015, claim 4); treating the mixed solution to agglomerate the aniline with a silver nanoparticle in the suspension to obtain a conductive composition (see para. 0008: then dropwise add ammonium persulfate solution to initiate in-situ compounding of aniline, claim 6).
LI fails to disclose dispersing the conductive polyaniline/silver nano composite material in an ink solvent [claim 4], wherein the solvent is N-methylpyrrolidone [claim 5].
However, Lee, teaches ink formulations comprising a conductive polymer, e.g. polyaniline (para. 0027), and silver nanoparticles (para. 0033) mixed with an organic solvent, e.g. N-methylpyrrolidone, as a carrier (see para. 0025 and 0038). This teaching in Lee corresponds to the claim 4 method step “dispersing the conductive composition in an ink solvent”, the preamble feature “preparing a conductive ink”, and the particular solvent recited in claim 5.
Lee, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by LI by dispersing the conductive composition in an ink solvent, e.g.  N-methylpyrrolidone, as taught by Lee to arrive at the claimed invention because LI suggests that polyaniline/silver nanocomposite materials with core-shell structure can be designed on the macro and micro scale for its application performance and requirements, such as electrode materials for electrolytic capacitors or secondary batteries (see LI para. 0004 & 0007). Lee teaches that the ink formulations may be used in a wide variety of electronic devices, for example capacitors (see Lee para. 0051). Thus, a person of ordinary skill in the art would be motivated to prepare a conductive ink by dispersing the polyaniline/silver nanocomposite material prepared by the method of LI in an ink solvent/carrier taught by Lee with a reasonable expectation of success, and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 6, LI and Lee teach the method according to claim 5, but fail to explicitly disclose that, in the dispersing step, the ink solvent has a volume which is about 50% of a volume of the conductive ink. However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the volumes of ink solvent and conductive ink based on routine experimentation and the disclosures of LI and Lee (see Lee para. 0038: the carrier may be present in amount sufficient to disperse the metallic nanoparticles, dissolve the conductive polymer, plus adjust the viscosity of the ink formulation suitable for a chosen application).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and 
As to claims 7-9, LI and LEE teach the method according to claim 6. It is considered that the features added by dependent claims 7-9, i.e. parameters for preparing the suspension of silver nanoparticles [used in step 1 of independent claim 4], are merely matters of selecting known chemical reaction processes/conditions achieved without undue experimentation when the general technical knowledge about the state of the art is used. Further, the use of a different starting material in a known process is obvious if the method is otherwise the same. See MPEP 2116.01.
As to claim 10, LI and Lee teach the method according to claim 9, wherein the treating the mixed solution comprises: adding ammonium persulphate as an initiator to the mixed solution (see LI para. 0008, 0013, 0016, Example 1). As to 0.1 to 0.3 g of inititator added per 100 mL of mixed solution, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of LI's range (e.g. Example 1) which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.
As to claim 11, LI and Lee teach the method according to claim 4, but fail to explicitly disclose that, in mixing the aniline with the suspension of silver nanoparticles, a ratio of volumes of the aniline to the suspension of silver [nano]particles is about 1:(3-5). However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the comparative volumes of aniline and silver nanoparticles based on routine experimentation and the disclosures of LI and Lee. See MPEP 2144.05.
Examiner’s Note
8.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 4, 2021